DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 9/24/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "a first closed cross-section that extends along a first portion of the frame partition wall” and “a second closed cross-section that extends along a second portion of the frame partition wall”.  It is unclear as recited how the cross-section of the seat portion (that is as shown in the figures is generally perpendicular to the plane of the frame partition wall) extends along a first portion.  Examiner suggests further clarification such as an edge of the first closed cross-section extends along an upper portion of the frame partition wall.  Similar suggestion for the second close cross-section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of Xia et al. (CN 202744828 U) (cited by Applicant) (machine translation attached).
Re claim 1, APA discloses a laundry treating apparatus (Applicant’s Specification ¶ [0003]-[0007]) comprising:
a cabinet (¶ [0004]) that defines a detergent opening at a front surface (¶ [0007]) thereof; 
a tub (¶ [0004]) located inside the cabinet and configured to receive wash water; 
a drum (¶ [0005]) rotatably disposed inside the tub and configured to receive laundry;
Xia discloses a laundry treating apparatus (¶ [0002]) comprising: 
a cabinet (conventional, see ¶ [0004] built-in…installed inside) that defines a detergent opening at a front surface (see fig. 1 ¶ [0010] pulled out) thereof; 
a tub (conventional) located inside the cabinet and configured to receive wash water (¶ [0020] multiple functions…prewash, mainwash); 
a drum (conventional) rotatably disposed inside the tub and configured to receive laundry; and 
a detergent storage (ref. 30) configured to be inserted into and withdrawn from the cabinet through the detergent opening and to receive detergent to be supplied to the tub, the detergent storage comprising: 
a storage frame (ref. 30 see fig. 2) that defines a detergent storage space (ref. 31’s, shown in duplicate but only one labeled) configured to store the detergent therein, the detergent storage space having an open top surface (see fig. 2) defined at a frame top surface of the storage frame (see fig. 1), 
a cover seat portion (see figs. 2-3 perimeter of ref. 31) that is disposed at the storage frame and extends along a perimeter of the detergent storage space, and 
a cover (refs. 311, 312) configured to detachably couple to the cover seat portion and to cover at least a portion of the open top surface of the detergent storage space (see figs. 2-3)
At the time of filing, it would have been obvious to one of ordinary skill in the art to include the detergent storage of Xia into a conventional front loader washing machine of the APA, in order to provide an easily accessible and removable detergent storage.
Re claims 2-6, wherein the storage frame comprises: a frame bottom surface (see fig. 2); a frame outer wall that extends upward from edges of the frame bottom surface to the frame top surface to thereby define the detergent storage space (see fig. 2 side edges of ref. 31); and a frame partition wall that extends upward from the frame bottom surface and divides the detergent storage space into a plurality of storage spaces (see fig. 2 unlabeled divider at center of ref. 31, ¶ [0020] one or more chambers (not labeled)), and wherein the cover seat portion is disposed at top portions of the frame outer wall and the frame partition wall (see figs. 2-3).  Re claim 3, wherein the frame outer wall comprises: a front outer wall disposed at a front side of the storage frame facing the detergent opening of the cabinet (see fig. 2 front of ref. 31); and a rear outer wall disposed at a rear side of the storage frame opposite to the front side of the storage frame (see fig. 2 rear of ref. 31), and wherein the frame partition wall comprises: an auxiliary storage partition wall (see fig. 2 central wall portion of ref. 321) that is spaced apart from each of the front outer wall and the rear outer wall and surrounds a portion of the detergent storage space, a front partition wall (see fig. 2 wall between front of ref. 31 and central portion of ref. 321) that connects the front outer wall to the auxiliary storage partition wall, and a rear partition wall (see fig. 2 central wall of ref. 31) that connects the rear outer wall to the auxiliary storage partition wall.  Re claim 4, wherein the frame outer wall further comprises a first side outer wall and a second side outer wall (see fig. 2 sides of ref. 31) that connect the front outer wall to the rear outer wall, wherein the plurality of storage spaces comprise: a first storage space (see fig. 2 one of two ref. 31) defined between the first side outer wall and the frame partition wall, a second storage space (see fig. 2 one of two ref. 31) defined between the second side outer wall and the frame partition wall, and a third storage space (see fig. 2 one of two ref. 321) surrounded by the auxiliary storage partition wall, and wherein the cover comprises: a first cover (first ref. 312) configured to cover a first open top surface of the first storage space, and a second cover (second ref. 312) configured to cover a second open top surface of the second storage space.  Re claim 5, wherein the cover seat portion comprises: a first seat portion that is disposed at the frame partition wall and extends along a first perimeter of the first storage space (see fig. 2 perimeter of one of two ref. 31), the first seat portion being configured to couple to the first cover; and a second seat portion (see fig. 2 perimeter of one of two ref. 31) that is disposed at the frame partition wall and extends along a second perimeter of the second storage space, the second seat portion being configured to couple to the second cover.  Re claim 6, wherein the first seat portion defines a first closed cross-section that extends along a first portion of the frame partition wall, and wherein the second seat portion defines a second closed cross-section that extends along a second portion of the frame partition wall, the second closed cross-section being different from the first closed cross-section (see fig. 2 the plane of the paper form closed cross-sections for each seat portion that share an edge extending along the central frame partition wall).  
Re claim 16, wherein the detergent storage further comprises a detergent valve (ref. 50, 51 see fig. 3) that passes through the rear outer wall and is configured to regulate discharge of detergent stored in the first storage space or the second storage space.
Re claims 8-9, Xia further discloses wherein the cover comprises: a cover base (see fig. 2 central bottom portion of ref. 311) that extends in parallel to the frame bottom surface and is configured to cover the open top surface of the detergent storage space; and a cover coupling portion (see fig. 2 perimeter of ref. 311) that extends along a perimeter of the cover base, the cover coupling portion comprising a coupling insertion portion configured to receive the cover seat portion (see fig. 2 below perimeter of ref. 311 appearing recessed to fit perfectly into and overhang perimeter of ref. 31, see fig. 3).  Re claim 9, wherein the storage frame comprises: a front outer wall disposed at a front surface of the storage frame facing the detergent opening of the cabinet (see fig. 2 front of ref. 31); a rear outer wall disposed at a rear surface of the storage frame opposite to the front surface of the storage frame (see fig. 2 rear of ref. 31); and a first side outer wall and a second side outer wall that are disposed at side surfaces of the storage frame (see fig. 2 sides of ref. 31), and wherein the cover coupling portion is configured to couple to a portion of the first side outer wall or the second side outer wall (see fig. 3), the cover coupling portion further comprising a cover handle that extends from the portion of the first side outer wall or the second side outer wall in a direction away from the frame partition wall (here, as seen in fig. 2 the upper lip of ref. 311 resting above the side outer walls satisfies a cover handle).  

Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Xia, as applied above, and further in view of Song (US 2007/0056329 A1).
Re claim 7, APA/Xia discloses as shown above including unlabeled locking-type structures in the central storage region, but does not explicitly a fastening elastic portion disposed inside the cabinet.  However, Song discloses it is known in the laundry art to provide a fastening elastic portion (¶ [0155]-[0175], ref. 320, 327 formed to be pressed elastically see fig. 11) disposed inside the cabinet (ref. 1), the fastening elastic portion (see fig. 11, ref. 327, 328) being disposed above the storage frame and protruding toward the storage frame; and a fastening protrusion (see fig. 11 ref. 322, 324) that is disposed in the storage frame and protrudes upward to the fastening elastic portion, the fastening protrusion being configured to be in contact with the fastening elastic portion based on the detergent storage being inserted into and withdrawn from the cabinet (¶ [0173]), wherein the fastening protrusion is disposed at the rear partition wall (see fig. 11 generally toward rear and central region; moreover an obvious rearrangement of parts.  See MPEP 2144.04(VI)(C)) and disposed between the first seat portion and the second seat portion (see Song/Xia centrally located).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the apparatus of APA/Xia to further include a fastening elastic portion and a fastening protrusion, as suggested by Song, in order to securely but removably mount the drawer to the cabinet.
Re claims 11-13¸ Song further discloses a fixing assembly (ref. 43) that is disposed inside the cabinet and configured to face the open top surface of the detergent storage (ref. 254) based on the detergent storage being inserted into the cabinet (see fig. 5), the fixing assembly comprising a stopper (¶ [0174] lower side of the opening 16) that protrudes toward the storage frame, wherein the detergent storage further comprises an extension limiting portion (see fig. 11 ref. 327) that protrudes toward the fixing assembly and that is configured to contact the stopper to thereby limit an extension distance of the detergent storage withdrawn from the cabinet (¶ [0174]).  Re claim 12 regarding “the cover handle is disposed rearward relative to the extension limiting portion”, as noted in the rejection to claim 9 above, the cover handle the upper lip of ref. 311 extends to the rear of the detergent storage, such to enable a cover handle even rearward to the extension limiting portion.  Re claim 13, Xia discloses wherein the cover base defines a detergent hole (see fig. 2 beneath ref. 312), and wherein the cover further comprises a detergent cap (ref. 312) that is coupled to the cover base and covers the detergent hole, the detergent cap being disposed forward relative to the extension limiting portion (see fig. 2 forward relative to unlabeled central locking-looking components).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Xia, as applied above, and further in view of Hendrickson et al. (US 2010/0000578 A1).
Re claim 17, APA/Xia discloses as shown above and Xia further discloses a detecting sensor (¶ [0020] detergent residue sensing device 42) disposed at the rear outer wall, wherein at least a portion of the front surface of the detecting sensor is exposed to the detergent storage space (see fig. 2), but does not explicitly disclose the detecting sensor comprising a sensor electrode disposed at a front surface of the detecting sensor and configured to detect an amount of detergent stored in the first storage space or the second storage space.  Hendrickson discloses it is known in the laundry bulk dispensing art (abstract) to provide the detecting sensor (ref. 68 ¶ [0018], see fig. 2) comprising a sensor electrode (¶ [0018] pair of electrodes) disposed at a front surface of the detecting sensor (see fig. 2) and configured to detect an amount of detergent stored in the first storage space or the second storage space (¶ [0018]).  Re claim 18, regarding “wherein the rear outer wall further comprises a sensor rib that protrudes toward the detergent storage space and extends across the front surface of the detecting sensor, the sensor rib supporting the detecting sensor”, Xia further discloses an inner board (Ref. 22) over which the detecting sensor (ref. 42) is supported.  To any extent said sensor rib (ref. 22) forms the rear outer wall, as opposed to protrudes towards the detergent storage space, the mere rearrangement of support/inner wall such to locate a detecting sensor more central to the detergent is prima facie obvious, there being no patentable subject matter in simply shifting a back wall forward.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.  Re claim 20, regarding “wherein at least a portion of the detecting sensor is disposed at an outside of the rear outer wall, and wherein the detergent storage further comprises a detergent valve that passes through the rear outer wall and that is disposed below the sensor electrode, the detergent valve being configured to regulate discharge of detergent stored in the first storage space or the second storage space”, Xia further discloses the detecting sensor (ref. 42) at least partially disposed outside of the rear outer wall (see fig. 2), and a detergent valve (ref. 50, 51) below the sensor electrode (see fig. 2), as claimed.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the apparatus of APA/Xia to further include a sensor electrode, as suggested by Hendrickson, in order to accurate measure detergent levels based on resistivity.  

Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Xia, as applied above, and further in view of KR 100733307 B1 (cited by Applicant) (machine translation attached).
Re claim 10, APA/Xia discloses as shown above but does not disclose wherein the storage frame further comprises a coupling rib that protrudes laterally from each of the first side outer wall and the second side outer wall and supports the cover coupling portion, and wherein the cover handle is spaced apart from the coupling rib.  However, KR 100733307 B1 discloses it is well-known in the laundry detergent supply art (abstract) to provide a storage frame (see fig. 3 ref. 52) further comprises a coupling rib (see fig. 3 upper side edge of ref. 52 protrudes laterally) that protrudes laterally from each of the first side outer wall and the second side outer wall and supports a cover coupling portion (see fig. 3 upper rim of ref. 60), and wherein a cover handle (see fig. 3 pointed outer tips of ref. 60) is spaced apart from the coupling rib.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the storage frame of APA/Xia to further include a coupling rib, cover coupling portion and cover handle, as suggested by KR 100733307 B1, in order to positively secure a cover to the storage frame while enabling easy removal.
Re claims 14-15, APA/Xia discloses as shown above including wherein the cover seat portion protrudes toward the cover coupling portion (see fig. 2 the vertical perimeter of ref. 311 protrudes downwards).  Maeng further discloses wherein the cover coupling portion (see fig. 3 perimeter rim of ref. 60) comprises: a coupling guide portion (inclined surface of ref. 60 perimeter) that defines a guide surface inclined with respect to a protruding direction of the cover seat portion (upper perimeter of ref. 52), the guide surface being configured to move the cover coupling portion toward a coupling position relative to the cover seat portion (see fig. 3); and a coupling pressure portion (see fig. 3 inner edge of ref. 60 that forms first leg of upside-down U, facing outwards and pressing the upper perimeter of ref. 52) configured to face the guide surface and press the cover seat portion  Re claim 15, wherein the cover seat portion comprises a pressing protrusion that protrudes toward the coupling pressure portion (see fig. 3 upward facing protrusion has side in contact with inner portion of ref. 60).


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach, suggest or motivate wherein at least a portion of the sensor rib is positioned upward and laterally outward relative to the sensor electrode and configured to block the detergent flowing from the rear outer wall toward the sensor electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711